                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                     )
                                              )       AMENDED ORDER GRANTING
              Plaintiff,                      )       MOTION FOR FURLOUGH
                                              )
       vs.                                    )
                                              )
Jolene Marie Parisien,                        )
                                              )      Case No. 1:18-cr-065
              Defendant.                      )


       Before the court is a “Motion for Furlough” filed by defendant Jolene Marie Parisien on

February 20, 2019. (Doc. No. 48). Defendant is currently detained pending sentencing at the

Stutsman County Correction Center, in Jamestown, North Dakota. She requests a temporary

furlough to travel to Minot, North Dakota, to visit her husband in the hospital in Minot, North

Dakota, and who is expected to pass away within the next few weeks.

       The court GRANTS IN PART AND DENIES IN PART defendant’s motion (Doc. No.

48) and ORDERS that defendant shall be released from custody to her mother, Anita Bruenelle,

no earlier than February 22, 2019, at 7:00 a.m. and shall surrender herself back to the Stutsman

County Correction Center no later than February 22, 2019, at 7:00 p.m. While on release

defendant shall comply with the following conditions:

       (1) The defendant must not violate federal, state, tribal, or local law while on release.

       (2) Defendant shall report to the Pretrial Services Officer at such times and in such manner
       as designated by the Officer.

       (3) Defendant shall refrain from: any use of alcohol; any use or possession of a narcotic
       drug and other controlled substances defined in 21 U.S.C. § 802 or state statute, unless
       prescribed by a licensed medical practitioner; and any use of inhalants. Defendant shall
       submit to drug/alcohol screening at the direction of the Pretrial Services Officer to verify
       compliance. Failure or refusal to submit to testing or tampering with the collection process
       or specimen may be considered the same as a positive test result.
(4) Defendant may be tested for drugs and alcohol upon her return to the Stutsman County
Correctional Center.



IT IS SO ORDERED.

Dated this 21st day of February, 2019.

                                     /s/ Charles S. Miller, Jr.
                                     Charles S. Miller, Jr., Magistrate Judge
                                     United States District Court




                                         2
